Citation Nr: 0937927	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-38 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right shoulder disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The issue of entitlement to service connection for a right 
shoulder disorder is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  In May 2003, the RO issued a rating decision which denied 
the Veteran's original claim seeking service connection for a 
right shoulder disorder.  Although provided notice of this 
decision in June 2003, the Veteran did not perfect an appeal 
thereof.
 
2.  Evidence received since the RO's May 2003 decision is new 
and material, and raises a reasonable possibility of 
substantiating the claim for service connection for a right 
shoulder disorder.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
May 2003 rating decision, and the Veteran's claim for service 
connection for right shoulder disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
January 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the Veteran's 
specific claim was previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as the 
Veteran was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

With respect to the Dingess requirements, the RO's January 
2007 letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

As for the Veteran's claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Veteran's service treatment records and identified VA and 
private medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
With regard to the duty to provide a VA examination if 
necessary, the Board's decision herein is reopening the 
Veteran's claim and remanding this matter for a VA 
etiological examination concerning his right shoulder 
condition.  Thus, any neglect of VA's duty to assist in 
obtaining an appropriate medical opinion will be addressed.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection for certain 
chronic diseases, including arthritis, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither 


cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In August 2002, the Veteran filed his original claim seeking 
entitlement to service connection for a right shoulder 
disorder.  In May 2003, the RO issued a rating decision that 
denied the Veteran's claim.  Notice of the RO's May 2003 
rating decision was sent to the Veteran in June 2003.  He did 
not file a timely notice of disagreement with this decision, 
and it is final.  See 38 C.F.R. § 20.201 

Because the May 2003 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

The underlying basis for the RO's May 2003 rating decision 
was that there was no current right shoulder disorder shown, 
and no evidence linking a current chronic right shoulder 
disorder to the Veteran's military service.    

Evidence received since the RO's May 2003 decision is new and 
material, and raises a reasonable possibility of 
substantiating the claim for service connection for a right 
shoulder disorder.  In reaching this determination, the Board 
notes that the Veteran has recently submitted VA treatment 
records reflecting diagnoses of osteoarthritis and muscle 
spasm in the right shoulder.  Thus, a current condition has 
now been established.  In addition, while a September 2008 VA 
examination found no current right shoulder disorder, the VA 
examiner did opine that his right shoulder symptoms "are 
referred pain" from his recently service-connected 
degenerative disc and joint disease of the cervical and 
lumbar spine.  Specifically, service connection for 
degenerative disc and joint disease of the cervical and 
lumbar spine was granted in an RO December 2008 rating 
decision.

Accordingly, new and material evidence has been submitted, 
and the claim for service connection for a right shoulder 
disorder must be reopened.  The reopening 


of this claim does not mean that service connection for a 
right shoulder disorder is granted.  Rather, the merits of 
the claim for service connection will have to be further 
reviewed by the RO after it develops additional evidence, as 
set forth in the below remand.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a right shoulder disorder, 
the claim is reopened, and to this extent only, the appeal is 
granted.


REMAND

The Veteran is seeking entitlement to service connection for 
a right shoulder disorder.  He claims that this condition is 
the result of two separate inservice motorcycle accidents.  

In September 2008, a VA examination for joints was conducted.  
The VA examiner noted that the Veteran's claims folder had 
been reviewed, and the examination report noted the Veteran's 
history of inservice motorcycle accidents in August 1977 and 
in November 1977.  Following a physical examination, the VA 
examiner noted that no right shoulder condition was found.  
The VA examiner further opined that the Veteran's right 
shoulder symptoms "are referred pain" from his neck 
degenerative disk disease and degenerative joint disease.  

In December 2008, the RO issued a rating decision which 
granted service connection degenerative disc and joint 
disease of the lumber and cervical spine,      and assigned 
separate 10 percent disability evaluations to these 
conditions, effective November 28, 2006.

At his hearing before the Board, the Veteran's representative 
argued that the VA examiner's opinion in September 2008 was 
unclear.  Specifically, the representative asserted that it 
was not clear based upon the September 2008 examination 
report whether the Veteran currently has a right shoulder 
disorder.  

Following his Board hearing, the Veteran submitted additional 
evidence in support of his claim including updated VA medical 
treatment records, dated from January 2009 to June 2009.  The 
Veteran also submitted a waiver of RO consideration of this 
additional evidence.  A review of this additional evidence 
revealed a January 2009 assessment of osteoarthritis of the 
right shoulder.  In addition, a June 2009 treatment report 
noted the Veteran's complaints of exacerbation of 
osteoarthritis from an old injury in right upper extremity.  
Physical examination revealed right shoulder with 
supraspinatous muscle tenderness and spasm.  The report 
concluded with an assessment of right shoulder muscle spasm 
and osteoarthritis.

Under the circumstances in this case, the Board finds that 
the RO should request that an additional medical review of 
the claims file be conducted, including the recent treatment 
evidence noting diagnoses of right shoulder muscle spasm and 
osteoarthritis.  Thereafter, the VA examiner should clearly 
indicate whether the Veteran has a current right shoulder 
disorder.  Finally, the VA examiner should provide an opinion 
as to whether any current right shoulder disorder found is 
(1) related to his military service, including his two 
inservice motorcycle accidents; or (2) due to or aggravated 
by the Veteran's service-connected disabilities.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the 
veteran with an examination in a service connection claim, 
the examination must be adequate); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran and 
his representative with corrective notice 
that includes an explanation as to the 
information or evidence needed to 
establish service connection for the 
claim on appeal on a secondary basis.  38 
U.S.C.A. § 5103(a); 38 C.F.R. §§ 


3.310, 3.159(b); Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  The Veteran's entire claims folder, 
including this Remand, must be reviewed 
by the VA examiner who conducted the 
September 2008 VA examination, if 
available.  Thereafter, the VA examiner 
must indicate if the Veteran currently 
has any right spine disorder(s), to 
include any osteoarthritis or muscle 
spasm; and if so, the VA examiner must 
provide a nexus opinion as to whether the 
Veteran's current right shoulder 
disorder(s) is: (1) related to his 
military service, including his inservice 
motorcycle accidents; or (2) due to or 
aggravated by the Veteran's 
service-connected disabilities.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

If the VA examiner that conducted the 
September 2008 examination is not 
available, the Veteran must be afforded a 
VA examination to determine the etiology 
of any right shoulder disorder found.  
All pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
the examiner must state whether any 
diagnosed right shoulder disorder is 
related to the Veteran's military service 
or to any incident therein.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for an examination, if scheduled, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After completing the above, and any 
other development as may be indicated, 
the claim must be readjudicated on a de 
novo basis.  If the claim remains denied, 
a supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


